Citation Nr: 0723721	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-26 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for osteoarthritis and musculoligamentous 
strain of the left hip.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative disc disease of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel



INTRODUCTION

The veteran had active military service from February 1984 to 
July 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that assigned 10 percent disability evaluations for 
osteoarthritis and musculoligamentous strain of the left hip 
and degenerative disc disease of the cervical spine, after 
granting service connection for the same.  The veteran 
appealed the assigned ratings.  The matter was transferred to 
the Portland RO during the pendency of the appeal.

The veteran was scheduled for a Decision Review Officer (DRO) 
hearing in August 2006, for which he failed to report.  He 
also requested to be scheduled for a personal hearing before 
a Veterans Law Judge.  However, in a statement received in 
January 2007, he withdrew his request and asked for his file 
to be forwarded to the Board for consideration.


FINDINGS OF FACT

1.  There is no evidence that the veteran's left hip results 
in flexion limited to 30 degrees, limitation of abduction of 
the thigh resulting in motion lost beyond 10 degrees, 
favorable ankylosis, or malunion of the left femur with 
marked disability of the hip.

2.  There is no evidence that the veteran's cervical spine 
disability results in forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater 
than 170 degrees; muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; or, 
intervertebral disc syndrome.



CONCLUSIONS OF LAW

1.  The criteria for assigning a disability evaluation in 
excess of 10 percent for osteoarthritis and 
musculoligamentous strain of the left hip have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5250, 5252, 5253, 5255 (2006).

2.  The criteria for assigning a disability evaluation in 
excess of 10 percent for degenerative disc disease of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial agency decision that is being appealed.  The 
RO's April 2004 notice letter informed the veteran that he 
could provide evidence to support his claims, or the location 
of such evidence, and requested that he provide any evidence 
in his possession.  The notice letter notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send records pertinent to his 
claim, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  Similar letters were 
provided to the veteran in June 2005 and February 2007.  It 
is the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The notice letter mailed to the veteran in 
February 2007 addressed the Dingess requirements.  In any 
event, as the claims are denied, any matter as to the 
assignment of an effective date is moot.

Recognition is given to the fact that the complete VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim, the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given in June 2005, and the case was then readjudicated by 
the RO in the July 2005 supplemental statement of the case.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical records have been obtained.  While his 
representative indicated in an April 2007 that this matter 
should be remanded to obtain current treatment records, the 
Board notes that the veteran has not identified post-service 
medical care providers.  The record is silent in this 
respect.  As such, no useful purpose would be served in 
remanding the matter at this time.  The veteran was afforded 
VA examinations in April 2004 and June 2005.  The June 2005 
examination reports fully address the criteria necessary to 
evaluate the disabilities on appeal.  The need for an 
additional examination, as requested by the veteran's 
representative, has not been demonstrated.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for increased evaluations of above referenced 
disabilities originated from the RO decision that granted 
service connection for those disabilities.  The claim 
therefore stem from the initial rating assigned to those 
disabilities.  At the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Left hip

Service connection for osteoarthritis and musculoligamentous 
strain of the left hip was granted in August 2004.  A 10 
percent disability evaluation was assigned under Diagnostic 
Code 5003.  The veteran appealed the assigned rating.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the hip is from zero (0) degrees to 125 degrees.

A 20 percent disability rating for limitation of flexion of 
the thigh requires flexion to be limited to 30 degrees. 38 
C.F.R. § 4.71, Diagnostic Code 5252. A 30 percent rating for 
limitation of flexion of the thigh requires flexion to be 
limited to 20 degrees. The maximum 40 percent rating for 
limitation of flexion of the thigh requires flexion to be 
limited to 10 degrees. 

Limitation of abduction of the thigh resulting in motion lost 
beyond 10 degrees warrants a 20 percent disability rating.  
38 C.F.R. § 4.71, Diagnostic Code 5253.

Considering the evidence of record, the Board finds that the 
criteria to support a higher (20 percent) disability 
evaluation for left hip disability have not been 
demonstrated.  There is no evidence that the veteran's left 
hip disability has resulted in limitation of flexion to 30 
degrees or limitation of abduction of the thigh resulting in 
motion lost beyond 10 degrees.  When he was examined in June 
2005, the veteran was able to flex his left hip from 0 to 90 
degrees.  Abduction was performed from 0 to 45 degrees and 
external and internal rotation was performed from 0 to 40 
degrees and 0 to 30 degrees, respectively.  Similar findings 
were made when the veteran was examined in April 2004.  A 
higher evaluation is therefore not warranted under Diagnostic 
Codes 5252 or 5253.

The Board notes that the veteran has reported pain on use, 
incoordination, and lack of endurance of his left hip, that 
that the pain results in increased functional impairment of 
the hip, and that the flare-ups of pain cause incapacitating 
episodes.  The June 2005 VA examination took the veteran's 
complaints of pain into account when assessing his range of 
motion.  The examiner specifically indicated that he asked 
the veteran to perform three additional range of motion 
exercises; and, while there was minimal discomfort, there was 
no weakness, fatigability, incoordination, or decrease in 
range of motion.  He stated that it would speculation to try 
to determine any additional limitation following repetitive 
use during flare-ups.  In other words, application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a 
rating higher than 10 percent for the veteran's left hip 
disability.

The Board has considered other diagnostic codes relating to 
the hip and thigh. Diagnostic Code 5250 is not for 
application since the evidence does not show ankylosis of the 
left hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250.  Indeed, 
as discussed above, the veteran clearly retains an active 
range of motion of the left hip.  X-rays only show mild 
osteoarthritis.  Similarly, application of Diagnostic Code 
5255 would not be appropriate because there is no evidence 
that the veteran's left hip disability has resulted in 
malunion of the left femur with moderate disability of the 
hip.

Cervical spine

Service connection for degenerative disc disease of the 
cervical spine was granted in August 2004.  A 10 percent 
disability evaluation was assigned under Diagnostic Code 
5003-5237.  The veteran appealed the assigned rating.  

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, are to be evaluated 
under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100



Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Considering the evidence of record, the Board finds that the 
criteria to support a higher (20 percent) disability 
evaluation for degenerative disc disease of the cervical 
spine have not been demonstrated.  VA examination reports 
dated in April 2004 and June 2005 are negative for findings 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The June 2005 
examination report noted that the musculature of the neck 
seemed strong, and that the veteran had no postural 
abnormalities or fixed deformities.  There was no evidence of 
spasm.  Moreover, the veteran stated that he had no 
difficulty walking any distances.

There is also no evidence that the veteran's cervical spine 
disability has resulted in forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees or a combined range of motion of the cervical spine 
not greater than 170 degrees.  The veteran's June 2005 VA 
examination represents the worst findings pertaining to the 
veteran's cervical spine disability.  At that time, he 
demonstrated forward flexion and posterior extension to 45 
degrees, left lateral flexion to 25 degrees, right lateral 
flexion to 30 degrees, left lateral rotation to 80 degrees, 
right lateral flexion to 30 degrees, and left lateral 
rotation to 80 degrees.  The earlier April 2004 VA 
examination report shows slightly better ranges of motion.  

Further, although veteran complains of recurrent neck and 
flare-ups of pain, which is brought on by overuse, the Board 
finds that the medical evidence does not reflect objective 
evidence of pain, instability, or weakness greater than that 
contemplated by the 10 percent rating.  The examiner stated 
that he had considered the precedent set forth in DeLuca and 
had the veteran perform two additional forward flexion and 
posterior extension exercises.  While the veteran experienced 
mild pain, there was no weakness, fatigability, 
incoordination, or decrease in range of motion.  The examiner 
said the veteran had no additional limitation following 
repetitive use.  Application of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 therefore does not provide a basis for a rating higher 
than 10 percent.  In other words, the Board finds that a 
disability evaluation under the rating criteria for cervical 
spine disability would not yield a higher rating.

Consideration has also been given to whether a higher rating 
could be assigned for intervertebral disc syndrome.  X-rays 
taken in April 2004 showed mild degenerative disc disease at 
the C3-4 level.  The June 2005 examination report indicated 
that grasps were equal, and that the veteran had good muscle 
strength of the upper extremities.  There were no negative 
neurological findings.  The veteran denied any specific 
radiation or distribution of pain.  There is no also evidence 
that the veteran has been prescribed bed rest for his 
cervical spine disability.  He specifically denied such when 
he was examined in June 2005.  As such, the Board finds the 
assignment 




of a higher (20 percent) rating for intervertebral disc 
syndrome would be inappropriate.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.


Extraschedular rating

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected left hip or cervical 
spine disability presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338- 
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization or missed work, due 
solely to the veteran's service-connected left hip or 
cervical spine disability, as to render impractical the 
application of the regular schedular standards.  For example, 
in December 2004 the veteran's employer stated that the 
veteran was affected at work by his left hip condition during 
an approximately 10-day period in August 2004.  However, 
during that time he missed only one day of work.  The June 
2005 VA examination reports noted that the veteran was 
employed as an intelligence analyst and that his hip did not 
interfere with what he did daily.  The veteran also stated 
that his neck did not interfere with any job issues.   The 
examiner stated that the veteran's hip and neck did not 
interfere with his job, though he sometimes had difficulty 
looking at computer screens and typing because of raising his 
arms.  

Accordingly, the regular schedular standards and the assigned 
10 percent disability ratings adequately compensate the 
veteran for any adverse impact caused by his left hip and 
cervical spine.  The Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met. 




In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claims, and that the claims 
must be denied.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for osteoarthritis and musculoligamentous strain 
of the left hip is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative disc disease of the cervical 
spine is denied.



____________________________________________
P.M.DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


